Case 1:21-cv-01320-GPG Document 1 Filed 05/13/21 USDC Colorado Page 1 of 11




                                                                  FILED
                                                       UNITED STATES DISTRICT COURT
                                                            DENVER, COLORADO
                                                               2:34 pm, May 13, 2021

                                                        JEFFREY P. COLWELL, CLERK
Case 1:21-cv-01320-GPG Document 1 Filed 05/13/21 USDC Colorado Page 2 of 11
Case 1:21-cv-01320-GPG Document 1 Filed 05/13/21 USDC Colorado Page 3 of 11
Case 1:21-cv-01320-GPG Document 1 Filed 05/13/21 USDC Colorado Page 4 of 11
Case 1:21-cv-01320-GPG Document 1 Filed 05/13/21 USDC Colorado Page 5 of 11
Case 1:21-cv-01320-GPG Document 1 Filed 05/13/21 USDC Colorado Page 6 of 11
Case 1:21-cv-01320-GPG Document 1 Filed 05/13/21 USDC Colorado Page 7 of 11
Case 1:21-cv-01320-GPG Document 1 Filed 05/13/21 USDC Colorado Page 8 of 11
Case 1:21-cv-01320-GPG Document 1 Filed 05/13/21 USDC Colorado Page 9 of 11
        Case 1:21-cv-01320-GPG Document 1 Filed 05/13/21 USDC Colorado Page 10 of 11
EEOC Form 5 (11/09)


                      CHARGE OF DISCRIMINATION                                                             Charge Presented To:             Agency(ies) Charge No(s):
             This form is affected by the Privacy Act of 1974. See enclosed Privacy Act                           FEPA
                    Statement and other information before completing this form.
                                                                                                               X EEOC
                                                              Colorado Civil Rights Division                                                                 and EEOC
                                                                           State or local Agency, if any
Name (indicate Mr., Ms., Mrs.)                                                                                     Home Phone (Incl. Area Code)            Date of Birth

Ms. Olivia Ballage                                                                                                (719) 491-3066                        1/16/1992
Street Address                                                                    City, State and ZIP Code                     Email Address

2145 Miramar Avenue                                                               San Leandro, CA 94578                        oballage@gmail.com

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe
Discriminated Against Me or Others. (If more than two, list under PARTICULARS below.)
Name                                                                                                               No. Employees, Members      Phone No. (Include Area Code)

Hope & Home                                                                                                                50+                    (719) 575-9887
Street Address                                                                    City, State and ZIP Code

4945 N 30th Street                                                                Colorado Springs, CO 80919

Name                                                                                                               No. Employees, Members      Phone No. (Include Area Code)



Street Address                                                                    City, State and ZIP Code




DISCRIMINATION BASED ON (Check appropriate box(es).)                                                                       DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                 Earliest              Latest

    X    RACE                COLOR            X     SEX                 RELIGION                NATIONAL ORIGIN                March 2017                July 2019
         X     RETALIATION                 AGE         X    DISABILITY                    GENETIC INFORMATION

                        OTHER (Specify)                                                                                                     CONTINUING ACTION

THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):
 I, Olivia Ballage, on behalf of myself and others similarly situated, allege as follows:

 I. I am an African American woman. In spring of 2019 I underwent hip surgery, which substantially limits one
 or more major life activities, including walking, sitting, and standing. I was employed by Respondent Hope &
 Home from 2015 until I was constructively discharged on July 12, 2019. My most recent position was in the
 First Reserve Department. Throughout my employment, my performance was satisfactory or better.

 II. SEX DISCRIMINATION: Respondent, acting by or through its agents or employees, discriminated against
 me and other female employees by, among other things: (a) withholding paychecks from me after I returned
 from maternity leave; (b) staring at our breasts while talking to us; (c) looking us up-and-down in a sexual
 manner; (d) making inappropriate comments about our physical appearance; and (e) constructively
 discharging me on July 12, 2019.

 III. DISABILITY DISCRIMINATION: Respondent, acting by or through its agents or employees, discriminated
 against me based on my disability by, among other things: (a) requiring me to work while on medical leave;
I want this charge filed with both the EEOC and the State or local Agency, if any. I           NOTARY – When necessary for State and Local Agency Requirements
will advise the agencies if I change my address or phone number and I will
cooperate fully with them in the processing of my charge in accordance with their
procedures.                                                                                    I swear or affirm that I have read the above charge and that it is true to
I declare under penalty of perjury that the above is true and correct.                         the best of my knowledge, information and belief.
                                                                                               SIGNATURE OF COMPLAINANT



                                                                                               SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                                                                               (month, day, year)

             Date                               Charging Party Signature
       Case 1:21-cv-01320-GPG Document 1 Filed 05/13/21 USDC Colorado Page 11 of 11


                                                 Olivia Ballage
                                            Charge of Discrimination
                                                     Page 2

III. DISABILITY DISCRIMINATION (cont.): (b) demoting me after promising me a promotion expressly because of
my medical condition; (c) pressuring me to work while recovering from surgery; (d) failing to give me a promised
salary increase after promoting me, despite requiring me to take on additional responsibilities; (e) failing to engage
in the interactive process when I informed it of my disability, including demoting me to a position that required me to
only do paperwork; (f) failing to provide reasonable accommodations; and (g) constructively discharging me on July
12, 2019.

IV. RACE DISCRIMINATION: Respondent, acting by or through its agents or employees, discriminated against me
and similarly-situated African-American employees based on our race by, among other things: (a) failing to hire a
qualified candidate of color over a less-qualified white candidate; (b) demanding that we terminate a person of color
because he wore his hair in dreadlocks, despite his excellent performance; (c) terminating the employee who
refused to fire that person of color; (d) claiming that I would “play that card” in reference to my race when I asked to
work from home while on maternity leave; and (e) constructively discharging me on July 12, 2019.

V. RETALIATOIN: Respondent, acting by or through its agents or employees, retaliated against me after I engaged
in protected activity of requesting reasonable accommodation for my disability by, among other things: (a) demoting
me after promising me a promotion expressly because of my medical condition; (b) failing to give me a promised
salary increase after promoting me, despite requiring me to take on additional responsibilities; (c) failing to engage
in the interactive process when I informed it of my disability; (d) disregarding my doctor’s recommendations when
demoting me; and (e) constructively discharging me on July 12, 2019.

                   MY NAME MAY BE USED IN THE PROCESSING OF THIS CHARGE.
